Case: 12-1337    Document: 48    Page: 1   Filed: 07/18/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   DAVID A. TROPP,
                    Plaintiff-Appellee,
                            v.
  CONAIR CORPORATION, L.C. INDUSTRIES, LLC,
   MASTER LOCK COMPANY LLC, SAMSONITE
  CORPORATION, TRAVELPRO INTERNATIONAL
       INC., AND TRG ACCESSORIES, LLC,
               Defendants-Appellants,
                          AND

        BRIGGS & RILEY TRAVELWARE LLC,
                Defendant-Appellant,
                          AND

   EAGLE CREEK, A DIVISION OF VF OUTDOOR,
     INC., BROOKSTONE COMPANY, INC., AND
           BROOKSTONE STORES, INC.,
              Defendants-Appellants,
                          AND

                DELSEY LUGGAGE INC.,
                  Defendant-Appellant,
                          AND

                     EBAGS, INC.,
                  Defendant-Appellant,
                          AND
Case: 12-1337     Document: 48    Page: 2    Filed: 07/18/2013




 2                       DAVID TROPP   v. CONAIR CORPORATION

        MAGELLAN’S INTERNATIONAL TRAVEL
                 CORPORATION,
                Defendant-Appellant,
                            AND

                        TUMI, INC.,
                    Defendant-Appellant,
                            AND

                    WORDLOCK, INC.,
                    Defendant-Appellant,
                            AND

     OUTPAC DESIGNS INC., HP MARKETING CORP.
          LTD., AND TITAN LUGGAGE USA,
                     Defendants.
                   ______________________

                         2012-1337
                   ______________________

     Appeal from the United States District Court for the
 Eastern District of New York in No. 08-CV-4446, Judge
 Eric N. Vitaliano.
                   ______________________

                       ON MOTION
                   ______________________

       Before DYK, PROST and O’MALLEY, Circuit Judges.
 PROST, Circuit Judge.
                         ORDER
     The parties jointly submit a letter, which this court
 construes as a motion to vacate the district court’s denial
 of the appellants’ motion for attorneys’ fees.
Case: 12-1337      Document: 48      Page: 3   Filed: 07/18/2013




  DAVID TROPP   v. CONAIR CORPORATION                          3
     This appeal of a denial of attorneys’ fees, along with
 the underlying merits appeal, David Tropp v. Conair
 Corp., No. 2011-1583, (“Merits Appeal”), was stayed
 pending this court’s decision in Travel Sentry, Inc. v.
 David Tropp, Nos. 2011-1023, -1367. Shortly after this
 court’s decision in Travel Sentry, the court decided the
 Merits Appeal, vacating and remanding the district
 court’s judgment. Accordingly, vacatur of the district
 court’s denial of attorneys’ fees is also warranted. See
 Raytheon Co. v. Indigo Systems Corp., 688 F.3d 1311,
 1313 n.1 (Fed. Cir. 2012).
       Upon consideration thereof,
       IT IS ORDERED THAT:
       (1) The motion to vacate is granted.
       (2) All parties shall bear their own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk
 s25